IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY JAMES PACK, et aL : CIVIL ACTION
v. : NO. 19-503
THOR MOTOR COACH
ORDER

AND NOW, this 19th day of April 2019, upon considering Defendant’s Motion to
dismiss (ECF Doc. No. 3), Plaintiffs’ Response (ECF Doc. No. 4), and for reasons in the
accompanying Memorandum, it is ORDERED Defendant’s Motion (ECF Doc. No. 3) is
GRANTED without prejudice to Plaintiffs filing an amended Complaint consistent with the

accompanying Memorandum and Federal Rule of Civil Procedure ll no later than May 3, 2019.

W¢z

KE~@NEY, J.

